19-23649-rdd          Doc 3320         Filed 07/26/21 Entered 07/26/21 13:48:33                      Main Document
                                                   Pg 1 of 5
                                           Hearing Date and Time: July 29, 2021, at 10:00 a.m. (ET)
                                       Extended Objection Deadline: July 26, 2021 at 2:00 p.m. (ET)

PILLSBURY WINTHROP SHAW PITTMAN LLP
Andrew M. Troop
Hugh M. McDonald
Andrew V. Alfano
31 West 52nd Street
New York, New York 10019

Counsel to the Ad Hoc Group of Non-Consenting States

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                             )
In re:                                                                       )   Chapter 11
                                                                             )
PURDUE PHARMA, L.P., et al., 1                                               )   Case No. 19-23649 (RDD)
                                                                             )
              Debtors.                                                       )   (Jointly Administered)
                                                                             )

    THE NON-CONSENTING STATES’ OBJECTION TO MOTION OF DEBTORS FOR
      ENTRY OF AN ORDER AUTHORIZING IMPLEMENTATION OF 2021 KEY
    EMPLOYEE INCENTIVE PLAN AND 2021 KEY EMPLOYEE RETENTION PLAN




1
  The debtors in these chapter 11 cases, along with the last four digits of each of their federal tax identification number,
as applicable, are Purdue Pharma Manufacturing L.P. (3821), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies K.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (6166), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143). UDF LP (0495), SVC Pharma LP (5717) and SVC Pharma
Inc. (4014). The Debtors’ principal offices are located at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT
06901.
19-23649-rdd       Doc 3320         Filed 07/26/21 Entered 07/26/21 13:48:33                    Main Document
                                                Pg 2 of 5



To the Honorable Robert D. Drain, United States Bankruptcy Judge:

        The Ad Hoc Group of Non-Consenting States (the “Non-Consenting States”) 2 hereby (i)

objects (the “Objection”) to the Motion of Debtors for Entry of an Order Authorizing

Implementation of 2021 Key Employee Incentive Plan and 2021 Key Employee Retention Plan

[Docket No. 3077] (the “Motion”) 3 filed by Purdue Pharma L.P. and its affiliated debtors

(collectively, “Purdue”), and (ii) adopts the United States Trustee’s objection to the Motion

[Docket No. 3137] (the “UST Objection”) as if set forth herein. In support of the Objection, the

Non-Consenting States respectfully state as follows:

                                                 OBJECTION

        1.       Less than three weeks from the Confirmation Hearing, and more than two months

earlier than in prior years, Purdue seeks approval of its third key employee retention plan in this

case (the “2021 KERP Plan”). 4

        2.       Purdue offers no explanation that requires this off-cycle request. That said, it seems

logical to infer that Purdue requests approval of the 2021 KERP Plan now to tie the hands of new,

independent management to be appointed for NewCo through a process involving multiple

stakeholders should Purdue’s plan of reorganization be confirmed. NewCo’s new and independent

board may evaluate retention needs, and incentives to achieve those needs, differently than current

management. By accelerating the request for approval of a retention plan, Purdue necessarily will




2
  California, Colorado, Connecticut, Delaware, the District of Columbia, Hawaii, Idaho, Illinois, Iowa, Maine,
Maryland, Massachusetts, Minnesota, Nevada, New Hampshire, New Jersey, New York, North Carolina, Oregon,
Pennsylvania, Rhode Island, Vermont, Virginia, Washington, and Wisconsin.
3
  Capitalized terms used but not otherwise defined have the meanings ascribed to them in the Motion. The Non-
Consenting States have been informed that consideration of the 2021 Key Employee Incentive Plan (“2021 KEIP”) is
being adjourned to a future date.
4
  The Non-Consenting States reserve all rights with respect to the 2021 KEIP based on it being adjourned to a later
hearing.
19-23649-rdd          Doc 3320        Filed 07/26/21 Entered 07/26/21 13:48:33                Main Document
                                                  Pg 3 of 5



deprive NewCo’s board of input into the construction of the 2021 KERP Plan. The process for

identifying NewCo’s management and board is underway. 5

           3.       In addition, before turning to paying retention incentives, Purdue should identify

any employees who participated in or advanced improper conduct (regardless of whether that

conduct would amount to a crime) giving rise to Purdue’s pleading guilty in November 2020 to

three federal felonies for conduct starting in 2007 and spanning at least ten years, and take

appropriate remedial action, including at least exclusion from the 2021 KERP Plan. 6 For example,

those identified should include any employees that failed to follow internal procedures related to

the marketing, promotion or sale of opioids or any other regulated drug of Purdue. At his Rule

2004 deposition, Purdue’s CEO, Dr. Craig Landau, could not recall one instance where Purdue

fired an employee for participating in the many years of criminal activity that fueled the opioid

crisis. 7 Indeed, CEO Landau never ordered an investigation of any employee for any misconduct

at Purdue. An excerpt from Dr. Landau’s deposition transcript is attached hereto as Exhibit A. 8




5
  Purdue has rejected requests by the Non-Consenting States to defer the hearing on the 2021 KERP Plan until after
the Confirmation Hearing.
6
  The Court did not consider the crimes admitted in Purdue’s October 20, 2020 Plea Agreement when it last approved
a KERP for hundreds of Purdue employees on September 30, 2020. See Sept. 30, 2020 Hr’g Tr. 141:8-15.
7
  See Notice of Hearing on Motion of Debtors Pursuant to 11 U.S.C. § 105 and Fed. R. Bankr. P. 9019 Authorizing
and Approving Settlements Between the Debtors and the United States [Docket No. 1828], Ex. B.
8
    Both the Debtors and Dr. Landau consented to the filing of this transcript excerpt.

                                                            2
19-23649-rdd   Doc 3320   Filed 07/26/21 Entered 07/26/21 13:48:33       Main Document
                                      Pg 4 of 5



                                    CONCLUSION

      For the reasons set forth above and in the UST Objection, the Court should deny the

Motion.

Dated: July 26, 2021             Respectfully submitted,
New York, New York
                                 PILLSBURY WINTHROP SHAW PITTMAN LLP

                                 By:     /s/ Andrew M. Troop
                                        Andrew M. Troop
                                        Hugh M. McDonald
                                        Andrew V. Alfano
                                        31 West 52nd Street
                                        New York, NY 10019
                                        Tel: (212) 858-1000
                                        Email: andrew.troop@pillsburylaw.com
                                                hugh.mcdonald@pillsburylaw.com
                                                andrew.alfano@pillsburylaw.com

                                 Counsel to the Ad Hoc Group of Non-Consenting States




                                           3
19-23649-rdd     Doc 3320      Filed 07/26/21 Entered 07/26/21 13:48:33             Main Document
                                           Pg 5 of 5



                                 CERTIFICATE OF SERVICE

         I, Melissa S. Pettit, hereby certify that, on July 26, 2021, I caused true and correct copies
of the foregoing document to be served (i) by the Court’s Case Management/Electronic Case File
(CM/ECF) System to all parties who are deemed to have consented to electronic service;
(ii) by email upon the parties who provided email addresses set forth in the Master Service List
maintained by the Debtors in respect of these chapter 11 cases; and (iii) by email upon the
chambers of the Honorable Judge Robert D. Drain (rdd.Chambers@nysb.uscourts.gov) and the
Office of the United States Trustee for the Southern District of New York (Attn: Paul K.
Schwartzberg, paul.schwartzberg@usdoj.gov).

                                                       /s/ Melissa S. Pettit
                                                       Melissa S. Pettit




                                                  4
